


Exhibit 10.13
CWEI AUSTIN CHALK REWARD PLAN III
(As Amended Through August 6, 2015)


ARTICLE I
Purpose of Plan


1.1    Purpose of Plan. The purpose of the Reward Plan (the “Plan”) is to reward
eligible employees and other service providers listed on Exhibit A of Clayton
Williams Energy, Inc., and its wholly-owned affiliates (the “Employer”) for
continued quality service to the Employer, and to encourage retention of those
employees and service providers, by providing them the opportunity to receive
bonus payments that are based on profits derived from a portion of the
Employer’s working interest in certain wells drilled by Employer in the area
described on Exhibit B.


ARTICLE II
Definitions and Construction


2.1    Definitions.        Where the following words and phases appear in the
Plan, each will have the respective meaning set forth below, unless the context
clearly indicated to the contrary.


(a)
Acquisition Costs:     The portion of any costs or expenses incurred by the
Employer that are attributable to acquiring the Well Interests.



(b)
Affiliate:    An “Affiliate” of any specified person means any other person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.



(c)
Agreed Rate:        2.96% per annum, compounded quarterly.



(d)
Bonus Award:    The right granted to a Participant to receive payments, if any,
under the terms and conditions of the Plan.



(e)
Bonus Percentage:    The designated percentage set forth in each Participant’s
Notice of Bonus Award that is used to calculate the amount of payments, if any,
that such Participant may be entitled to under the Plan.



(f)
Change of Control.    A “Change of Control” will be deemed to occur as of (i)
the date any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 35% of the total voting
power of the Voting Stock of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (for the
purposes of this clause, such person or group shall be deemed to beneficially
own any Voting Stock of the Company held by a parent entity, if such


1
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




person or group “beneficially owns” (as defined above), directly or indirectly,
more than 35% of the voting power of such parent entity, or (ii) the date of
death of Clayton W. Williams, Jr.


(g)
Code:        The Internal Revenue Code of 1986, as amended from time to time.



(h)
Committee:     The Compensation Committee of the Company’s board of directors.



(i)
Company:    Clayton Williams Energy, Inc.



(j)
Effective Date:    January 1, 2011.



(k)
Eligible Person:    Each person who is employed by Employer or who performs
services for the Employer as a consultant or independent contractor.



(l)
Employer:    The Company and its wholly-owned Affiliates.



(m)
Exchange Act:    The Securities Exchange Act of 1934, as amended.



(n)
Full Vesting Date:    June 1, 2013.



(o)
Notice of Bonus Award:    The notice provided to each Participant pursuant to
Section 3.1, setting forth, among other things, the Participant’s Bonus
Percentage under the Plan.



(p)
Participant:        Each Eligible Person who has been granted a Bonus Award
under the Plan and participates in the Plan in accordance with the provisions of
Article III.



(q)
Payment Date:    With respect to each Plan Quarter, the date that payment, if
any, is made to eligible Participants pursuant to Article V.



(r)
Permitted Assignee:    Each Participant’s spouse, parents, or natural or
adoptive lineal descendants, or one or more trusts or partnerships established
exclusively for the benefit of each Participant’s spouse, parents or natural or
adoptive lineal descendants.



(s)
Permitted Holder:    Clayton W. Williams, Jr. and any Affiliate or Related
Person thereof.



(t)
Plan:    This CWEI Austin Chalk Reward Plan III, as amended from time to time.



(u)
Plan Quarter:     Each calendar quarter within a Plan Year.



(v)
Plan Year:    Each twelve consecutive month period beginning each January 1.



(w)
Quarterly Bonus Amount:    This amount, if any, for each Participant with
respect to each Plan Quarter that is calculated in accordance with the
provisions of Section 4.3.



(x)
Quarterly Bonus Pool:    The bonus pool, if any, determined as of the end of
each Plan Quarter in accordance with the provisions of Article IV.



(y)
Related Person:    With respect to any Permitted Holder, a “Related Person”
means:



(1)    any controlling stockholder or a majority (or more) owned subsidiary of
such Permitted Holder or, in the case of an individual, any spouse, family
member (including adopted children), heir or descendant of such Permitted
Holder, any trust created for the benefit of

2
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




such individual or such individual’s estate, executor, administrator, committee
or beneficiaries; or


(2)    any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, owners or persons beneficially owning a majority (or more)
controlling interest of which consist of such Permitted Holder and/or such other
persons referred to in the immediately preceding clause (1).


(z)
Sale Transaction:        A “Sale Transaction” will be deemed to occur on (1) any
sale, exchange, or other disposition to a third party (excluding any Affiliate
of the Employer) of (i) the Employer’s Well Interest or of the Employer’s rights
or benefits with respect to the Well Interest, or (ii) all or substantially all
of the Company’s assets, or (2) a Change of Control.



(aa)
Voting Stock:        All classes of capital stock of a corporation then
outstanding and normally entitled to vote in the election of directors.



(bb)
Well:        A well drilled by the Employer in the area described on Exhibit B,
provided that the well has a spud date on or after the Effective Date and the
primary objective of the well is the Austin Chalk, Buda or Georgetown formation.



(cc)
Well Costs:    The Employer’s share of costs pursuant to any operating agreement
for the drilling, completing, equipping, deepening, or sidetracking the Well,
including, without limitation: (i) the costs of surveying and staking the Well,
the costs of any surface damages, and the costs of clearing, coring, testing,
logging, and evaluating the Well; (ii) the costs of casing, cement, and cement
services for the Well; (iii) the cost of plugging and abandoning the Well
(including standard and customary radiation activities associated therewith), if
it is determined that the Well would not produce in commercial quantities and
should be abandoned; (iv) all direct charges and overhead chargeable to the
Employer with respect to the Well under any applicable operating agreement until
such time as all operations are carried out as required by applicable
regulations and sound engineering practices to make such Well ready for
production, including such charges and overhead attributable to the installation
and testing of wellhead equipment, or costs to plug and abandon a dry hole; (v)
all costs incurred by the Employer in recompleting or plugging back the Well;
(vi) all costs incurred by the Employer in reworking the Well if the rework is
covered by an authority for expenditure under the applicable operating
agreement; (vii) all costs incurred by the Employer in locating, drilling,
completing, equipping, deepening, or sidetracking any enhanced recovery producer
or injector Well (including the costs of all necessary surface equipment such as
steam generators, compressors, water treating facilities, injection pumps, flow
lines and steam lines); and (viii) the costs of constructing production
facilities, pipelines and other facilities necessary to develop property
acquired pursuant to the terms hereof and produce, collect, store, treat,
deliver, market, sell or otherwise dispose of oil, gas, and other hydrocarbons
and minerals therefrom; provided, that Well Costs will not include any
Acquisition Costs.



(dd)
Well Interest:        10% of the Employer’s working interest in each Well.



(ee)
Well Interest Profits:    As of the applicable measurement date, an amount equal
to the cumulative cash proceeds earned by the Employer with respect to all Well
Interests, minus the sum of (i) Well Costs and other expenses incurred by the
Employer with respect to such Well Interests, plus (ii) an internal rate of
return on such costs equal to the Agreed Rate.




3
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




2.2    Number and Gender. The masculine gender, when used herein, includes the
feminine gender, and, unless context indicates otherwise, the singular includes
the plural and the plural the singular.


2.3    Headings. The headings of Articles and Section herein are included solely
for convenience, and if there is any conflict between headings and the text of
the Plan, the text will control. All references to Sections and Articles are to
this Plan unless otherwise indicated.
ARTICLE III
Participation


3.1    Selection of Participants and Grant of Bonus Awards. The Committee, in
its sole discretion, may select which, if any, Eligible Persons will be granted
Bonus Awards and become Participants in the Plan. Each Participant's Bonus
Percentage will be determined by, and in the sole discretion of, the Committee.
Each Bonus Award granted to a Participant will be evidenced by a Notice of Bonus
Award that will specify (a) the Participant's Bonus Percentage, (b) the
Participant's effective date of Plan participation, and (c) such other terms and
provisions as the Committee may determine in its sole discretion.


3.2    Commencement of Participation. Each Eligible Person will become a
Participant upon the effective date of Plan participation specified in his
Notice of Bonus Award, provided that such Eligible Person returns to the Company
an executed Notice of Bonus Award. Once an Eligible Person becomes a Participant
in the Plan, he will remain a Participant until his Plan participation
terminates in accordance with Section 3.3.


3.3    Termination of Participation.     A Participant's Plan participation will
terminate on the earliest to occur of the following:


(a)
The date on which such Participant terminates employment or service with the
Employer for any reason, but only if such termination date occurs prior to the
Full Vesting Date; provided, however, that with respect to a Participant who is
a consultant or independent contractor and who is not actively performing
services for the Employer, such Participant will, for purposes of the Plan, be
deemed to remain in the service of the Employer unless and until the Committee,
in its sole discretion, determines that such service relationship has been
terminated;



(b)
The date on which such Participant forfeits his Bonus Award after the Full
Vesting Date pursuant to Section 6.2;



(c)
The date of death of such Participant if there is no Permitted Assignee pursuant
to Article VII; or



(d)
The date of termination of the Plan or such Participant's Bonus Award pursuant
to Article X.



From and after the date a person's Plan participation terminates, such person
will not be entitled to receive any payment under the Plan, pursuant to a Bonus
Award or otherwise.


ARTICLE IV
Quarterly Bonus Pool and Quarterly Bonus Amounts


4.1     Calculation of Quarterly Bonus Pool.     As soon as administratively
practicable after the last day of each Plan Quarter, the Committee will
calculate the Quarterly Bonus Pool for such Plan Quarter in the following
manner:



4
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




(a)
If Well Interest Profits, determined as of the last day of the applicable Plan
Quarter, equal a negative amount or zero, the Quarterly Bonus Pool for such Plan
Quarter will be deemed to be equal to zero.



(b)
If Well Interest Profits, determined as of the last day of the applicable Plan
Quarter, equal an amount greater than zero, the Quarterly Bonus Pool for such
Plan Quarter will be an amount equal to (i) Well Interest Profits determined as
of the last day of such Plan Quarter, minus (ii) the sum of the Quarterly Bonus
Pools for all preceding Plan Quarters (taking into account that a Quarterly
Bonus Pool will be deemed to be equal to zero if it would otherwise be a
negative amount).



4.2    Calculation of Quarterly Bonus Pool in the Event of a Sale Transaction.
In the event a Sale Transaction occurs with respect to a Plan Quarter, the
Quarterly Bonus Pool for such Plan Quarter will be calculated in the manner
described in Section 4.1, except that Well Interest Profits will be deemed to
include the amount of net sale proceeds from the Sale Transaction that the
Committee, using any reasonable method it deems appropriate, determines is
attributable to the Well Interest. In the event that the Sale Transaction does
not result in the receipt of any net sale proceeds (for example, a Change of
Control), the Committee will determine a deemed amount of net sale proceeds
attributable to the Well Interest, taking into account the relevant facts and
circumstances and using any reasonable method it deems appropriate.


4.3    Calculation of Participants' Quarterly Bonus Amounts. As soon as
administratively practicable after the last day of each Plan Quarter, the
Committee will calculate each Participant's Quarterly Bonus Amount for such Plan
Quarter, which will be an amount equal to the product of the Participant's Bonus
Percentage multiplied by the Quarterly Bonus Pool for such Plan Quarter (taking
into account that a Quarterly Bonus Pool will be deemed to be equal to zero if
it would otherwise be a negative amount).


ARTICLE V
Payment of Quarterly Bonus Amounts


5.1 Payment of Quarterly Bonus Amounts. With respect to each Plan Quarter, each
Participant whose Plan participation has not terminated as of the Payment Date
for such Plan Quarter will be entitled to receive a payment, if any, equal to
one hundred percent (100%) of his Quarterly Bonus Amount for such Plan Quarter.
Such payment will be made by the Employer in cash in a single sum as soon as
administratively practicable following the last day of the applicable Plan
Quarter, but in no event later than two and one-half (2 1/2) months following
the last day of the Plan Year in which such Plan Quarter ends.


ARTICLE VI
Forfeiture of Bonus Awards


6.1    Forfeiture of Bonus Award Prior to Full Vesting Date. If a Participant's
Plan participation terminates in accordance with Section 3.3 prior to the Full
Vesting Date, such Participant's Bonus Award will be forfeited as of the date
that his Plan participation terminates. By way of example and not limitation, a
Participant who terminates employment with the Employer prior to the Full
Vesting Date will forfeit his Bonus Award as of the date of such termination of
employment.


6.2    Forfeiture of Vested Bonus Award for Cause. Each Participant will forfeit
his Bonus Award if such Participant:


(a)
with respect to time periods during which such Participant is employed by or
performing (or deemed to be performing) services for the Employer, (1)
materially breaches the terms of his


5
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




employment agreement or other services agreement with the Employer or any of its
Affiliates, (2) materially breaches the terms of any corporate policy or code of
conduct established by the Employer or any of its Affiliates, or (3) the
Committee, in its sole discretion, determines that such Participant has engaged
in gross negligence or willful misconduct in the performance of services for the
Employer or any of its Affiliates, including, without limitation, a willful
refusal without proper legal reason to perform his duties and responsibilities,
or


(b)
at any time, including time periods during which such Participant is not
employed by or performing (or deemed to be performing) services for the
Employer, (i) admits or enters a plea of no contest to or is convicted of a
felony against the Employer or any of its Affiliates, (ii) materially breaches
any provision of any agreement with the Employer or any of its Affiliates, or
(iii) engages in dishonest or fraudulent conduct with respect to the business,
reputation or affairs of the Employer or any of its Affiliates.



The forfeiture provisions of this Section 6.2 will apply regardless of whether a
Participant's employment or service relationship with the Employer was
terminated as a result of conduct described in subsections (a) or (b) above, and
regardless of whether such Participant continued Plan participation through the
Full Vesting Date.


6.3    Forfeiture of Bonus Award on Account of Participant's Death if No
Permitted Assignee. A Participant will forfeit his Bonus Award upon the
Participant's date of death if the Committee determines that the deceased
Participant's Bonus Award was not transferred to a Permitted Assignee pursuant
to Article VII or that no Permitted Assignee exists.


6.4    Consequences of Forfeiture of Bonus Award. From and after the date a
Participant forfeits his Bonus Award, such person will not be entitled to
receive any payment under the Plan pursuant to a Bonus Award or otherwise.
ARTICLE VII
Permitted Assignees of Vested Bonus Award Upon Participant's Death


7.1    Permitted Assignees of Vested Bonus Award Upon Participant's Death.


(a)
On or after the Full Vesting Date, all or any portion of each Participant's
Bonus Award may be transferred, by operation of will or applicable law, to a
Permitted Assignee upon such Participant's death.



(b)
Each Permitted Assignee who is entitled to receive payments from the Plan under
this Section 7.1, if any, will receive and hold only those rights and interests,
and be subject to the same terms and conditions that would apply if such
Permitted Assignee were a Participant in the Plan, including, without
limitation, the restrictions on the transfer of a Participant's Bonus Award. As
a condition to receipt of any rights and interests under this Section 7.1, a
Permitted Assignee may be required to provide the Committee with any information
necessary for the Committee to effect a transfer of such rights and interests,
and to execute and deliver a written agreement with the Company agreeing to be
bound by the terms of the Plan. Notwithstanding whether a Permitted Assignee has
executed and delivered such an agreement, the acceptance of distributions from
the Plan by a Permitted Assignee will be deemed to be an agreement by such
Permitted Assignee to be bound by the Plan's terms.



(c )
To the extent that a payment is made under the Plan to an individual who the
Committee determines in good faith is a Permitted Assignee with respect to a
deceased Participant's Bonus


6
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




Award, any and all obligations with respect to such payment will be discharged
and neither the Plan nor the Employer will have any obligation to another person
claiming to be the Participant's Permitted Assignee with respect to such
payment, notwithstanding any subsequent determination by the Committee, a court
of law, or otherwise, that such payment was made based on a mistake of fact or a
mistake of law.


(d)
In the event that there is a dispute or uncertainty regarding the identity of
the Permitted Assignee(s) to whom a deceased Participant's Bonus Award may have
been transferred, the Committee will be permitted to retain any payment that
would otherwise be payable with respect to such Bonus Award until the identity
of such Permitted Assignee(s) can be determined. The amount of any such retained
payment will be credited with interest at the Agreed Rate from the time such
amount would otherwise be payable until the time such amount is paid. In
addition, in the case of any bona fide dispute between parties concerning the
right to a payment under the Plan, the Committee may, in its discretion, file an
interpleader action in a court of competent jurisdiction, naming the parties to
the dispute and, if applicable, may pay the disputed amount into the court to be
distributed in accordance with the court's decision or take such other action as
it determines, in its sole discretion, constitutes an appropriate way to resolve
or otherwise settle the dispute.



ARTICLE VIII
Administration


8.1    Committee Administration. The Plan will be administered by the Committee.


8.2    Meetings.     The Committee will hold meetings upon such notice and at
such time and place as it may from time to time determine. Notice to a member
will not be required if waived in writing by that member. A majority of the
members of the Committee duly appointed will constitute a quorum for the
transaction of business. All resolutions or other actions taken by the Committee
at any meeting where a quorum is present will be by vote of a majority of those
present at such meeting and entitled to vote. Resolutions may be adopted or
other action taken without a meeting upon written consent signed by all of the
members of the Committee. Members of the Committee may participate in meetings
by means of telephone conference or similar communication whereby all persons
participating in the meeting can hear and speak to each other.


8.3    Discretion to Interpret Plan. The Committee has absolute discretion to
construe any and all provisions of the Plan, including, but not limited to, the
discretion to resolve ambiguities, inconsistencies, or omissions conclusively.
The decisions of the Committee upon all matters within the scope of its
authority will be binding and conclusive upon all persons.


8.4    Powers and Duties. In addition to the powers described in Section 8.3 and
all other powers specifically granted under the Plan, the Committee will have
all powers necessary or proper to administer the Plan and to discharge its
duties under the Plan, including, but not limited to, the following powers:


(a)
To make and enforce such rules, regulations, and procedures as it may deem
necessary or proper for the orderly and efficient administration of the Plan;



(b)
To enter into an agreement with any individual or entity to perform services
with respect to the Plan;



( c)
In its discretion, to interpret and decide all matters of fact in determining
the amount of and authorizing payments with respect to Bonus Awards under the
Plan, its interpretation and


7
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




decision thereof to be final and conclusive on all persons claiming a right with
respect to such Bonus Awards;


(d)
In its discretion, to determine eligibility under the terms of the Plan, its
determination thereof to be final and conclusive on all persons;



(e)
To prepare and distribute information explaining the Plan;



(f)
To obtain from the Employer and Participants (or the assignee of a Participant)
such information as may be necessary for the proper administration of the Plan;



(g)
To sue or cause suit to be brought in the name of the Plan; and



(h)
To establish a claims procedure and any other procedures for implementation of
the Plan.



8.5    Expenses. The Employer will pay the reasonable expenses incident to the
administration of the Plan, including, but not limited to, the compensation of
any legal counsel, advisors, or other technical or clerical assistance as may be
required; the payment of any bond or security required by applicable law; and
any other expenses incidental to the operation of the Plan that the Committee
determines are proper.


8.6    Reliance on Reports, Certificates, and Participant Information. The
Committee is entitled to rely conclusively upon all tables, valuations,
certificates, opinions, and reports furnished by an actuary, accountant,
controller, counsel, insurance company, or other person who is employed or
engaged for such purposes. Moreover, the Committee will be entitled to rely upon
information furnished to the Committee or the Employer by a Participant (or a
Permitted Assignee), including, but not limited to, such person's current
mailing address.


8.7    Right to Delegate. The Committee, in its sole discretion, may delegate to
one or more employees or agents of the Employer its day-to-day ministerial
duties and powers (but only its day-to-day ministerial duties and powers) under
the Plan.


8.8    Indemnification. The Company will indemnify and hold harmless each member
of the Committee, and each employee or agent of the Employer who is a delegate
of the Committee, against any and all expenses and liabilities arising out of
such individual's administrative functions or other responsibilities, including,
but not limited to, any expenses and liabilities that are caused by or result
from an act or omission constituting the negligence of such individual in the
performance of such functions or responsibilities, but excluding expenses and
liabilities arising out of such individual's own gross negligence or willful
misconduct. Expenses against which such person will be indemnified hereunder
include, but are not limited to, the amounts of any settlement, judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought. Notwithstanding the foregoing provisions of
this Section, this Section will not apply to, and the Company will not indemnify
against, any expense that was incurred without the consent or approval of the
Company, unless such consent or approval has been waived in writing by the
Company.


ARTICLE IX
Nature of the Plan


9.1    Unfunded, Unsecured Plan. The Plan will constitute an unfunded, unsecured
obligation of the Employer to make payments of incentive rewards to certain
persons from its general assets in accordance with the Plan. Each Bonus Award
granted under the Plan merely constitutes a mechanism for measuring such
incentive compensation and does not constitute any property right or interest in
the Company or any of its

8
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




Affiliates, or in the Well or the Well Interest. Neither the establishment of
the Plan, the granting of Bonus Awards, nor any other action taken in connection
with the Plan will be deemed to create an escrow or trust fund of any kind.
9.2    No Rights of Participant. No Participant will have any security or other
interest in any assets of the Employer or any of its Affiliates as a result of a
Bonus Award. Further, no Participant will have any right to receive a property
interest in the Well or the Well Interest. Participants and all persons claiming
under Participants (including Permitted Assignees) will rely solely on the
unsecured promise of the Employer set forth herein, and nothing in the Plan or a
Notice of Bonus Award will be construed to give a Participant or anyone claiming
under a Participant (including a Permitted Assignee) any right, title, interest,
or claim in or to any specific asset, fund, entity, reserve, account, or
property of any kind whatsoever owned by the Employer or any of its Affiliates,
or in which any such entity may have an interest now or in the future, and each
Participant will have the right to enforce any claim hereunder only in the same
manner as a general creditor. Neither the establishment of the Plan nor the
granting of any Bonus Award will create any right in any Participant to make any
decision, or provide input with respect to any decision, relating to the
business of the Employer or any of its Affiliates.


ARTICLE X
Amendment and Termination


10.1    Amendment of Plan. Notwithstanding any provision of any other
communication, either oral or written, made by the Employer or any of its
Affiliates, the Committee, or any other individual or entity to Eligible Persons
or to any other individual or entity, the Company reserves the absolute and
unconditional right to amend the Plan from time to time. All amendments to the
Plan will be in writing, and any oral statements or representations made by the
Employer or any of its Affiliates, the Committee, or any other individual or
entity that alter, modify, amend, or are inconsistent with the written terms of
the Plan will be invalid and unenforceable and may not be relied upon by any
Eligible Person, Permitted Assignee, service provider, or other individual or
entity. All amendments will be executed by such person or persons as the Company
in its discretion authorizes.


10.2    Right to Terminate. Notwithstanding any provision of any other
communication, either oral or written, made by the Employer or any of its
Affiliates, the Committee, or any other individual or entity to any Eligible
Person, Permitted Assignee, service provider, or other individual or entity, the
Company reserves the absolute and unconditional right to terminate the Plan, in
whole or in part, and to terminate the Bonus Awards of some or all Participants
and each Permitted Assignee of such Participants, with such termination to be
effective as of the date selected by the Company in its sole discretion.


10.3    Effect of Termination. In the event of a termination of the Plan or a
termination of the Bonus Award with respect to one or more Participants pursuant
to Section 10.2, each such affected Participant (or his Permitted Assignee(s))
will receive a final payment under the Plan reflecting such Participant's Bonus
Award as of the date of such termination. The Committee will determine, in its
sole discretion and using any reasonable method and manner which it deems
appropriate, the final payment amount that each Participant (or his Permitted
Assignee(s)) is entitled to upon such termination, taking into account, in the
manner it deems appropriate, such information which is available to the
Committee as of the date that it makes its determination. A final payment
pursuant to this Section 10.3 will be distributed to a Participant (or his
Permitted Assignee(s)) as soon as administratively practicable after such
termination and in no event later than two and one-half (2 1/2) months following
the last day of the Plan Year in which such termination occurs; provided,
however, that, notwithstanding the foregoing to the contrary, to the extent that
such termination and final payment would be subject to section 409A of the Code,
such termination and final payment will be made in accordance with the
applicable requirements of section 409A of the Code and the authority
thereunder.

9
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------






ARTICLE XI
General Provisions


11.1    No Guarantee of Employment.     Nothing contained in the Plan will grant
any Eligible Person, or other individual who is an employee of the Employer or
any of its Affiliates, or who otherwise performs services for the Employer or
any of its Affiliates, the right to be retained in the service of the Employer
or any of its Affiliates, nor will anything contained in the Plan limit in any
way the right of the Employer or any of its Affiliates to discharge or terminate
the service of any individual, including an Eligible Person, at any time,
without regard to the effect such discharge or termination may have on any of
such individual's rights under the Plan.


11.2    Withholding.     The Employer will at all times be entitled with respect
to a payment due under the Plan: (a) to withhold, or cause to be withheld, from
such payment to a Participant (or Permitted Assignee), or from any other payment
to such Participant (or Permitted Assignee), an amount necessary to satisfy any
and all tax withholding obligations or other deductions with respect to any
wages or other payments made to a Participant (or Permitted Assignee), which
arise under applicable law or are authorized by the Participant (or Permitted
Assignee), and (b) to take any other action as may in its opinion be necessary
to satisfy all obligations for the payment of such taxes or such other
deductions.


11.3    Offset of Amounts Owed to the Employer. Whenever a Participant (or
Permitted Assignee) would be otherwise due any payment pursuant to the Plan, the
Employer will be entitled to deduct from such payment any amounts that the
Participant (or Permitted Assignee) owes the Employer or any of its Affiliates,
including, without limitation, overpayments made under the Plan to either the
Participant or a Permitted Assignee, before payment of such amount to such
Participant (or Permitted Assignee).
    
11.4    Agreement to be Bound by Plan.     Through the acceptance of payments
pursuant to the Plan, each Participant agrees to be bound by the terms and
conditions of the Plan.


11.5    Nonalienation of Benefits.


(a)
Except as provided in Section 7.1, Section 11.3, and Section 11.5(b), or as the
Committee may otherwise permit, in writing, in its sole discretion, no interest
in or benefit payable under the Plan will be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any action by a Participant to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same will be void and of no effect; nor
will any interest in or benefit payable under the Plan be in any way subject to
any legal or equitable process, including, but not limited to, garnishment,
attachment, levy, seizure, or the lien of any person. This provision will be
construed to provide each Participant, or other person claiming any interest or
benefit in the Plan through a Participant, with the maximum protection afforded
such Participant's interest in the Plan (and the benefits provided thereunder)
by law against alienation, encumbrance, and any legal and equitable process,
including, but not limited to, attachment, garnishment, levy, seizure, or other
lien.



(b)
Notwithstanding Section 11.5(a), the Committee will comply with the terms and
provisions of a "qualified domestic relations order" as defined in section
414(p) of the Code.



11.6    Unknown Whereabouts.     It will be the affirmative duty of each
Participant (and Permitted Assignee) to inform the Committee of, and to keep on
file with the Committee, his current mailing address. If a Participant (or
Permitted Assignee) fails to inform the Committee of his current mailing
address, neither

10
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




the Committee, the Employer, or any Affiliate will be responsible for any late
payment or loss of benefits or for failure of any notice to be provided or
provided timely under the terms of the Plan to such Participant (or Permitted
Assignee).


11.7     Code Section 409A. To the extent that the Plan is (or becomes) subject
to Code section 409A, or any successor provision, as amended from time to time,
the Committee may at all times interpret and construe the Plan's terms to
conform and comply with the requirements of Code section 409A (or any successor
provision). Further, notwithstanding any other provision of the Plan to the
contrary, the Committee retains the right to amend the Plan to conform and
comply with the requirements of Code section 409A (or any successor provision).


11.8    Jurisdiction. Except to the extent that any federal law applies to the
Plan and preempts state law, the Plan and all actions arising out of or in
connection with the Plan shall be governed by and construed, enforced, and
administered according to the laws of the state of Texas, without regard to the
conflict of law provisions of the State of Texas or of any other state or
jurisdiction.


11.9    Severability. In case any provision of the Plan is held to be illegal,
invalid, or unenforceable for any reason, such illegal, invalid, or
unenforceable provision will not affect the remaining provisions of the Plan,
but the Plan will be construed and enforced as if such illegal, invalid, or
unenforceable provision had not been included therein.


11.10    Successors. The rights and obligations of the Company hereunder shall
be binding upon and inure to the benefit of the Company and its successors and
assigns.


    

11
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




EXECUTED this 28th day of June 2011 to be effective the 1st day of January,
2011.




 
 
Clayton Williams Energy, Inc.



 
 
By:
/s/ Mel G. Riggs
 
 
 
Mel G. Riggs
 
 
 
Executive Vice President
 
 
 
 

 

12
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




EXHIBIT A
Schedule of Participants


Williams
Clayton
25.0000%
Riggs
 Mel
5.2500%
Pollard
 Mike
3.0000%
Lyssy
 Sam
9.3750%
Cox
 Ross
2.2500%
Pullin
 Cash
3.0000%
Welborn
 Greg
5.6250%
Uzzell
 Ed
4.1250%
Pollard
 Clay
1.5000%
Houdek
 Gail
0.3750%
Rogers
 Faye
0.3750%
Gasser
 Ron
4.1250%
Wolfshohl
 Clarence
4.5000%
Stembridge
 Joe
3.0000%
Kennedy
 John
3.7500%
Grafe
 David
9.0000%
Wolfshohl
 Jim
3.0000%
Thomas
 Robert
2.4375%
Schwope
 Kathy
0.9375%
Alford
 Danny
1.6875%
Hamilton
 Janet
1.5000%
Smith
 Mark
0.7500%
Peacock
 Ray
0.3750%
Henderson
 Cris
0.3750%
Tisdale
 Mark
0.9375%
Polson
 Dennis
0.9375%
Pruitt
 Donnie
0.9375%
Jones
 Kim
0.9375%
Kelly
 Denise
0.1875%
Roome
 Joe
0.1875%
Biggar
 McRae
0.1875%
Hardin
 Kay
0.1875%
Hollums
 Patti
0.1875%
 
 
 
 
 
100.0000%


13
Austin Chalk Reward Plan III (as amended through August 6, 2015)



--------------------------------------------------------------------------------




EXHIBIT B
Area


CWEI Austin Chalk Reward Plan III






All of Robertson, Burleson, Milam and Lee Counties of Texas





14
Austin Chalk Reward Plan III (as amended through August 6, 2015)

